Citation Nr: 0628344	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation for congestive heart failure 
under the provisions of 38 C.F.R. § 1151 (2005).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel

REMAND

The veteran served on active duty from November 1944 until 
June 1946.  In February 2006, the undersigned Veterans Law 
Judge conducted a hearing regarding the issue on appeal.

At the February 2006 hearing, the veteran withdrew his claim 
for entitlement to a temporary total disability rating based 
on individual unemployability.  Therefore, the Board will 
only address the issue remaining on appeal.

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence (including applicable laws and 
regulations) that are necessary to substantiate his claim, 
what evidence VA will attempt to obtain, and what evidence he 
is responsible for providing.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has never been provided 
notice detailing the various requirements necessary to 
prevail on a claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (2002).  In the July 2003 
Statement of the Case, the veteran was furnished the 
regulations governing compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  However, the regulations 
provided were those governing claims filed prior to October 
1, 1997.  Significantly, the veteran's claim for § 1151 
benefits was received in April 2002.  Under the 
circumstances, he must be furnished with the appropriate 
regulatory criteria for the award of § 1151 benefits which 
became effective on October 1, 1997.  

Therefore, the case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2005).  This 
notice should include an  explanation as to the type of 
evidence needed to establish entitlement to the benefit 
sought and he should be requested to provide all evidence 
that he may have which pertains to his claim. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

	1.  The RO must review the claim's file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103(a) are fully complied and satisfied 
with respect to the claim for § 1151 
benefits.  The notice should include all 
pertinent regulations governing the award of 
the benefits  sought and request that he 
provide VA with all evidence in his 
possession that is relevant to his claim. 

2.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a  
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



